Case 5:18-cv-00907-JLS-MAA Document 52 Filed 09/09/20 Page 1 of 2 Page ID #:3006
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 5:18-cv-00907-JLS (MAA)                                           Date: September 9, 2020
Title        Ulysses Franklin Moore v. George Jamie, Warden



Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Petitioner’s Opposition to Respondent’s
                                        Motion to Dismiss (ECF No. 48)

       On April 30, 2018, the Court received Petitioner Ulysses Franklin Moore’s Petition for Writ
of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”). (Pet.,
ECF No. 1.) Petitioner filed the operative Second Amended Petition (“SAP”) on February 19, 2020.
(SAP, ECF No. 47.)

       On March 4, 2020, Respondent filed a Motion to Dismiss the SAP (“Motion”). (Mot., ECF
No. 48.) Plaintiff’s Opposition to the Motion was due within thirty days after service of the Motion.
(ECF No. 46., at 4.)

         On June 4, 2020, the Court issued an Order stating that upon search of the California
Department of Corrections and Rehabilitation’s Inmate Locator for Petition’s name and inmate
number, the Court discovered that Plaintiff had been transferred from his institution of record
(“Order”). (Order, ECF No. 50.) The Order explicitly advised Plaintiff that “[t]The Court may
deem Petitioner’s failure to respond timely to the Motion as consent to the granting of the Motion
and the dismissal of this federal lawsuit. See C.D. Cal. L.R. 7-12.” (Id., at 2.) In the interests of
justice, the Court sua sponte extended Plaintiff’s Opposition deadline to August 3, 2020. (Id.)

        To date, Plaintiff has not filed an Opposition to the Motion.

        Petitioner is ORDERED TO SHOW CAUSE by November 9, 2020 why the Court should
not recommend that the lawsuit be dismissed for failure to file an Opposition to the Motion, failure
to comply with Court orders, and failure to prosecute. If Petitioner files an Opposition to the Motion


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:18-cv-00907-JLS-MAA Document 52 Filed 09/09/20 Page 2 of 2 Page ID #:3007
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:18-cv-00907-JLS (MAA)                                      Date: September 9, 2020
Title       Ulysses Franklin Moore v. George Jamie, Warden


on or before that date, the Order to Show Cause will be discharged, and no additional action need be
taken.

       Petitioner is advised that failure to file an Opposition to the Motion may be construed
as consent to the granting of the Motion and will result in a recommendation that the lawsuit
be dismissed. See C.D. Cal. L.R. 7-12. Petitioner also is advised that failure to comply with
this order will result in a recommendation that the lawsuit be dismissed for failure to
prosecute and/or failure to comply with Court orders. See C.D. Cal. L.R. 41-1.

It is so ordered.




                                                                       Time in Court:        0:00
                                                                 Initials of Preparer:       JM


CV-90 (03/15)                         Civil Minutes – General                            Page 2 of 2
